Whitfield, C. J.,
concurring.
This sale of growing timber on land, with the right of possession to remove the timber extending over a period of years, upon condition that if the taxes on the land are not paid by the grantee within three months after the taxes shall become due and payable the interest conveyed shall revest to the grantor, is a conveyance of an interest in the land, and creates an estate upon condition subsequent. The mere failure to perform the condition does not in equity at least ipso facto terminate the estate, but only entitles the grantor to re-enter; and if he does not re-enter the breach of the condition may be regarded as waived. The condition was imposed to insure the payment of the taxes on the land as required by law, so as to avoid a burden to the grantor. The time of payment of the taxes is not made an essential element of the condition if the requirements of the law are satisfied and no burden is imposed upon the grantor. The mere voluntary payment of the taxes by a vendee of the land does not of itself accomplish a forfeiture of the rights acquired by the conveyance of the timber, particularly when the *578grantee of the timber rights offers to pay the taxes before the expiration of the time allowed by law for their voluntary payment.
Cockrell, J.
While I might agree to an affirmance of the decree, I cannot concur with the construction placed upon the contract by Judge Parkhill.
Texas “become” due and payable in this State on the first of November, but “continue” due and payable for several months thereafter. The word “become” connotes an entering into a new .condition as opposed to a continuance in an existing condition. See the various dictionaries “sub verbo”. The condition subsequent is not a requirement for the payment of taxes within three months after they are or may be due and payable, but after they “become” due and payable, and to my mind that means by the first of February, even under the peculiar verbiage of our statute.
Shackleford, J., concurs in the above.